Name: Commission Regulation (EC) No 499/2004 of 17 March 2004 amending Regulation (EC) No 1082/2003 as regards the time limit and the model for reporting in the bovine sector (Text with EEA relevance)
 Type: Regulation
 Subject Matter: animal product;  agricultural policy;  health;  information and information processing
 Date Published: nan

 Avis juridique important|32004R0499Commission Regulation (EC) No 499/2004 of 17 March 2004 amending Regulation (EC) No 1082/2003 as regards the time limit and the model for reporting in the bovine sector (Text with EEA relevance) Official Journal L 080 , 18/03/2004 P. 0024 - 0025Commission Regulation (EC) No 499/2004of 17 March 2004amending Regulation (EC) No 1082/2003 as regards the time limit and the model for reporting in the bovine sector(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products and repealing Council Regulation (EC) No 820/97(1), and in particular Article 10(d) thereof,Whereas:(1) Commission Regulation (EC) No 1082/2003(2) lays down detailed rules for the implementation of Regulation (EC) No 1760/2000 as regards the minimum level of controls to be carried out in the framework of the system for the identification and registration of bovine animals.(2) The deadline for reporting the annual controls under Regulation (EC) No 1082/2003 should be aligned with the deadline for submission of reports on annual premiums under Commission Regulation (EC) No 2419/2001 of 11 December 2001 laying down detailed rules for applying the integrated administration and control system for certain Community aid schemes established by Council Regulation (EEC) No 3508/92(3).(3) With a view to securing efficient cooperation between Member States and the Commission regarding the presentation to the Commission of the results of the controls in the bovine sector in the framework of the annual reports foreseen in Article 5(1) of Regulation (EC) No 1082/2003, it is important to improve the existing model for the transmission of these reports in order to enhance the informative capability and comparability of these reports.(4) Regulation (EC) No 1082/2003 should therefore be amended accordingly.(5) The measures provided for in this Regulation are in accordance with the opinion of the European Agricultural Guidance and Guarantee Fund Committee,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1082/2003 is amended as follows:1. in Article 5(1) "1 July" is replaced by "31 August".2. Annex I is replaced by the text in the Annex to this Regulation.Article 2This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 March 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 204, 11.8.2000, p. 1.(2) OJ L 156, 25.6.2003, p. 9.(3) OJ L 327, 12.12.2001, p. 11, Regulation as last amended by Regulation (EC) No 118/2004 (OJ L 17, 24.1.2004, p. 7).ANNEX"ANNEX I>PIC FILE= "L_2004080EN.002503.TIF">"